Citation Nr: 0939536	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  03-12 521	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder.

2.  Entitlement to service connection for a left hip 
disorder.

3.  Entitlement to service connection for cold injury 
residuals, to include a skin disorder.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from August 1948 to May 
1952.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Huntington, West Virginia.

In March 2006, the Board issued a decision which denied the 
Veteran's claims for service connection for posttraumatic 
stress disorder (PTSD), left hip disorder, and cold injury 
residuals, to include a skin disorder.  Thereafter, the 
Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In August 
2006, the Court granted a Joint Motion for Remand (Joint 
Motion), and remanded the claim for additional review and 
consideration by the Board.

In January 2007, the Board issued a decision which denied the 
Veteran's claims for service connection for PTSD, left hip 
disorder, and cold injury residuals, to include a skin 
disorder.  Thereafter, the Veteran timely appealed this 
decision to the Court.  Pursuant to the Veteran's death in 
November 2007, the Court issued a memorandum decision in 
March 2008 which vacated the Board's January 2007 decision 
and dismissed the Veteran's appeal before the Court.  See 
Landicho v. Brown, 7 Vet. App. 42, 54 (1994).  Thereafter, 
this matter was returned to the Board. 




FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
August 1948 to May 1952. 

2.  In August 2009, the Board was notified by the Department 
of Veterans Affairs (VA) Regional Office, Huntington, West 
Virginia, that the appellant died in November 2007.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2008).  





ORDER

The appeal is dismissed.


		
JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


